Citation Nr: 0122554	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  95-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 27, 1946, to June 
27, 1949, and from June 29, 1949, to January 7, 1954.  He 
died on November 19, 1992.  The appellant is his widow.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  The appellant timely perfected an appeal on this 
issue.

In written argument in October 2000, the appellant's 
representative pointed out that consideration had never been 
given to the appellant's request for entitlement to accrued 
benefits.  In this regard, the appellant filed a claim for 
entitlement to accrued benefits in January 1993 with respect 
to a December 1992 rating decision.  In this decision, the RO 
granted service connection for chronic obstructive pulmonary 
disease and assigned a 30 percent rating.  As this matter has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


REMAND

The veteran was admitted to a VA extended care facility on 
September 2, 1992, were he remained until his death on 
November 19, 1992.  According to the death certificate, the 
veteran died from metastatic carcinoma of the colon with 
gastrointestinal hemorrhage and an autopsy was conducted.  

At the time of death, service connection was in effect for 
chronic obstructive pulmonary disease, rated 30 percent 
disabling; duodenal ulcer with antral gastritis, rated 20 
percent disabling; pes planus, rated 10 percent disabling; 
myositis of the left shoulder girdle, rated 10 percent 
disabling; and chronic nephritis, rated zero percent 
disabling.  The veteran's combined evaluation was 60 percent.  

In statements and testimony, the veteran's widow stated that 
the gastrointestinal hemorrhage was caused by his service-
connected ulcer.  In addition, she noted that the veteran 
lost a great deal of weight due to his ulcer prior to his 
death and that this contributed to his death.  

Statements from O. A. Lindefjeld, M.D., medical consultant of 
the Disabled American Veterans, were received in November 
1998 and July 2000.  The physician stated that the 
gastrointestinal hemorrhage causing the veteran's death was 
due to his service-connected ulcer.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5103 (West Supp. 2001), as well as 
the accomplishment of a medical examination or obtaining a 
medical opinion when such evidence may substantiate 
entitlement to the benefits sought.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  See also 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. § 5103A(2) (West Supp. 2001).

The Board notes that, pertaining to the veteran's stay at a 
VA extended care facility for more than two months before his 
death, only a discharge summary is of record.  In addition, 
the veteran's death certificate notes that the veteran 
underwent an autopsy.  However, no autopsy records are of 
record.  As discussed above, the VA has a duty to obtain 
these records and any other medical records pertinent to this 
claim that are not currently of record.  

In addition, a medical opinion is needed to determine if any 
of the veteran's service-connected conditions caused or 
contributed to his death.  

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
appellant.  Specifically, all records 
from the extended care facility in which 
the veteran resided before his death and 
any autopsy records should be obtained.  
If any of the requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
appellant and her representative so 
notified.  The appellant is free, of 
course, to submit any medical or other 
relevant evidence in her possession, and 
the RO should afford her the opportunity 
to do so before arranging for the medical 
opinion requested in paragraph 2, infra.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for a 
medical opinion from an appropriate VA 
physician.  It is imperative that the 
entire claims file, to include a complete 
copy of this REMAND, be provided to, and 
reviewed by, the VA physician who is 
designated to provide the opinion.  The 
physician should opine whether any of the 
veteran's service-connected conditions 
either caused or contributed 
substantially and materially to cause 
death.  

3.  If none of the requested development 
provides competent medical evidence that 
any of the veteran's service-connected 
conditions either caused or contributed 
substantially and materially to cause 
death, the RO should specifically advise 
the appellant and her representative of 
the need to submit such competent medical 
evidence to support the claim.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
has been accomplished.  

6.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the appellant's claim in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

7.  If the claim remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. M. SHAWKEY 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




